Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Toñita Hall seeks to appeal the district court’s order informing her that all inqui*801ries regarding service of process should be directed to the U.S. Marshals service. Appellees have moved to dismiss this appeal for lack of jurisdiction.
This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2006); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Hall seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we grant Appellees’ motion and dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.